UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7095


ANDRE RAYMOND VINES,

                  Petitioner - Appellant,

             v.

BRYAN WATSON, Warden, Wallens Ridge State Prison,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge (1:07-cv-01280-CMH-BRP)


Submitted:    November 20, 2008       Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andre Raymond Vines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andre    Raymond         Vines     seeks      to    appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.             28    U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent       “a       substantial       showing         of    the    denial       of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)         (2000).          A

prisoner       satisfies           this        standard      by        demonstrating           that

reasonable       jurists         would     find      that    any        assessment        of     the

constitutional         claims      by     the    district     court       is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Vines has

not     made    the    requisite          showing.          Accordingly,         we       deny    a

certificate       of    appealability            and      dismiss       the    appeal.            We

dispense       with     oral       argument       because         the    facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                      DISMISSED




                                                 2